Citation Nr: 1730341	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to a cervical or lumbar spine disability.

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

5.  Entitlement to service connection for hyperlipidemia, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1960 to June 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not reflect that the Veteran's erectile dysfunction is due to his service-connected cervical and lumbar spine disabilities. 

2.  The competent and probative evidence of record does not reflect that the Veteran has one disability individually rated as 100 percent disabling or that his award of entitlement to a total disability rating based on individual unemployability (TDIU) was predicated on a single service-connected disability.

3.  The competent and probative evidence of record does not reflect that the Veteran's coronary artery disease is due to his active duty service or that it was caused or aggravated by his service-connected PTSD.

4.  The competent and probative evidence of record does not reflect that the Veteran's hypertension is due to his active duty service or that it was caused or aggravated by his service-connected PTSD.

5.  Hyperlipidemia is a laboratory finding and is not considered a disability for VA compensation purposes. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for entitlement to SMC at the housebound rate have not been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).

3.  The criteria for entitlement to service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated November 2010, December 2010, February 2011, March 2011, June 2011, September 2011, and July 2014.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified private records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Procedural History

In an April 2011 rating decision, the RO denied, in pertinent part, entitlement to service connection for erectile dysfunction, entitlement to SMC at the housebound rate, and entitlement to service connection for a heart condition.  The Veteran disagreed with these decisions and perfected his appeals to the Board.

In May 2014, the Board denied entitlement to service connection for coronary artery disease and remanded the issues of entitlement to service connection for erectile dysfunction and entitlement to SMC at the housebound rate.  The Board instructed the RO to ensure the Veteran was afforded a VA examination to determine the etiology of his erectile dysfunction and to obtain the Veteran's outstanding records.  The RO sent the Veteran a June 2014 letter inviting him to submit additional evidence in support of his claims and the Veteran responded by providing additional evidence, which has been associated with the evidence of record before the Board.  Additionally, outstanding VA treatment records were obtained and associated with the evidence of record in August, September, November, and December 2014.  Moreover, the Veteran was provided with a November 2014 VA examination and the examiner provided an adequate medical opinion regarding the etiology of his erectile dysfunction.  Thereafter, his claims were readjudicated in a June 2015 Supplemental Statement of the Case.

With regard to the Board's May 2014 denial of entitlement to service connection for coronary artery disease, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted an Order vacating and remanding that denial and implementing a December 2014 Joint Motion for Partial Remand.  The parties agreed that the Board narrowly construed the Veteran's claim for a heart disability to only include coronary artery disease, despite other diagnoses of hypertension and hyperlipidemia, and that a remand was required to consider all of the Veteran's cardiovascular disorders.  Further, the parties found that because the record contained an October 2011 VA opinion indicating that hypertension and hyperlipidemia were risk factors for developing coronary artery disease, that issue must be vacated and remanded to consider secondary service connection.  Based on the foregoing, the Board has separated these issues and appropriately characterized them on the cover page.

In May 2015, the Board remanded the issue of entitlement to service connection for a cardiovascular disorder pursuant to the December 2014 Joint Motion for Partial Remand.  Specifically, the Board instructed the RO to obtain medical opinions regarding the etiology of the Veteran's coronary artery disease, hypertension, and hyperlipidemia, to include whether they were caused or aggravated by his service-connected PTSD.  As explained more fully below, adequate June and September 2015 VA medical opinions were obtained on remand.  Although the opinions do not address whether hypertension or hyperlipidemia could have caused or aggravated the Veteran's coronary artery disease, the Board finds this is harmless error as the instant decision is denying service connection for hypertension and lipidemia.  Therefore, there is no prejudice to the Veteran.

In October 2016, the Board remanded the issues of entitlement to service connection for erectile dysfunction and entitlement to SMC at the housebound rate.  The Board determined that the issues of service connection for erectile dysfunction and entitlement to SMC at the housebound rate were inextricably intertwined with the issue of service connection for a cardiovascular disorder, which was still being developed at the RO, and remanded them to be decided together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board instructed the RO to obtain the Veteran's outstanding VA treatment records and associate them with the evidence of record before the Board; this was accomplished in January 2017.  

In a January 2017 Supplemental Statement of the Case, the RO readjudicated the issues of service connection for erectile dysfunction, service connection for a cardiovascular disorder (to include coronary artery disease, hypertension, and hyperlipidemia), and entitlement to SMC at the housebound rate and the issues have been properly returned to the Board.

Based on the foregoing, the Board finds that all prior remand directives have been complied with and that it may proceed fairly with adjudication of the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Service Connection Generally

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

SMC at the Housebound Rate

SMC is available when, "as the result of a service-connected disability," a veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114 (k)-(s) (West 2014).

SMC under 38 U.S.C.A. § 1114(s) is payable at the housebound rate where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A separate award of entitlement to TDIU predicated on a single disability may form the basis for an award of SMC.  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008)

Factual Background and Analysis

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis in this decision focuses on what the evidence shows or fails to show with respect to the matters decided herein.

Erectile Dysfunction

The Veteran claims his erectile dysfunction was caused or aggravated by his service-connected cervical or lumbar spine disabilities.

At a November 2014 VA examination, the Veteran reported his erectile dysfunction began nine to ten years prior.  Following a review of the evidence, clinical presentation, and physical evidence, the examiner determined that the Veteran's erectile dysfunction was less likely than not caused or aggravated by his cervical or lumbar spine disabilities.  The Veteran's clinical presentation and physical findings did not demonstrate that he had significant neurological impairment at a level which would be likely to impact his genitourinary system specifically resulting in erectile dysfunction.  While he did demonstrate evidence of right lower extremity radiculopathy, there was no evidence of any bowel or bladder issues related to his cervical or lumbar spine disabilities.  The examiner further reasoned that the Veteran had a number of other factors that were much more likely to be contributing and resulting in his erectile dysfunction, specifically pointing to his longstanding history of diabetes and hypertension.

Based on the foregoing, the Board finds that service connection for erectile dysfunction is not warranted.  The November 2014 VA examiner provided an adequate opinion supported by sound medical reasoning and there are no medical opinions of record which contradict this opinion.  Moreover, VA examinations of record specifically performed to evaluate the manifestations of the Veteran's cervical and lumbar spine disabilities do not document that he experienced erectile dysfunction due to either of those disabilities.

Consideration has been given to the Veteran's lay statements and the Board recognizes that he may sincerely believe his erectile dysfunction is secondary to his cervical and lumbar spine disabilities.  However, the Veteran is not competent to make such a medical determination as this requires specialized medical education, training, and experience, which he has not shown that he possesses.  See 38 C.F.R. § 3.159(a); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (finding that assertions, in the absence of evidence that a veteran has the expertise to render opinions about medical matters, are not probative); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions of medical causation do not constitute competent medical evidence).

The Board has also considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

SMC at the Housebound Rate

In a June 2011 statement, the Veteran's representative argued that the Veteran should be granted SMC based on the statutory housebound regulation.  The representative stated that in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that an individual unemployability rating also satisfied the requirement for a total rating under 38 U.S.C.A. § 1114(s).   The representative indicated that the April 2009 rating decision which granted entitlement to TDIU effective April 16, 2008, did not specify which service-connected disabilities were used to support the decision.  The representative cited to a November 2006 statement from the Veteran wherein he indicated he was unable to function in his job as a truck driver because of the pain in his leg, shoulder, and loss of strength in his hands and argued that based on this evidence, the Veteran's service-connected upper and lower extremity disabilities were perceived to be the reason for his unemployability.

The Veteran's representative has misinterpreted the holding in Bradley v. Peake, 22 Vet. App. 280 (2008).  Entitlement to TDIU does not automatically qualify a Veteran to receive SMC under 38 U.S.C.A. § 1114(s).  In Bradley, the Court held that a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU is based on a single disability.  See Bradley, 22 Vet. App. at 293-94 (emphasis added).  The Veteran's representative is correct in that the April 2009 rating decision did not specify which of the Veteran's service-connected disabilities rendered him unemployable.  Therefore, given that none of the Veteran's service-connected disabilities are rated as 100 percent disabling, the Board will analyze whether any of these disabilities, standing alone, would render him unemployable for the purpose of determining whether he meets the threshold statutory requirement for entitlement to SMC at the housebound rate.  See 38 U.S.C.A. § 1114(s); see also Bradley, 22 Vet. App. at 293-94.

The Veteran's service-connected disabilities include: a lumbar spine disability (rated as 40 percent disabling beginning June 12, 2003), right hand carpal tunnel syndrome (rated as 30 percent disabling beginning January 2, 2005), PTSD (rated as 30 percent disabling beginning June 27, 2007), a right knee disability (rated as 10 percent disabling beginning June 22, 1963, and prior to June 12, 2003, and as 20 percent disabling thereafter), left shoulder and right shoulder disabilities (each separately rated as 20 percent disabling beginning January 2, 2005), a right hip disability (rated as 10 percent disabling beginning June 12, 2003), tinnitus (rated as 10 percent disabling beginning September 24, 2003), left hand carpal tunnel syndrome (rated as 10 percent disabling beginning January 2, 2005), left leg and right leg disabilities (each separately rated as 10 percent disabling beginning January 2, 2005), a cervical spine disability (rated as 10 percent disabling beginning March 10, 2006), a left hip disability (rated as 10 percent disabling beginning March 31, 2008), bilateral hearing loss (rated as noncompensable beginning June 12, 2003), and a right knee scar (rated as noncompensable beginning May 16, 2006).

In his application for SSA disability benefits, the Veteran reported that he retired because he was unable to perform his job duties and alleged impairment due to problems with his right knee, hip, back, shoulder, and neck.  He also indicated he had limited motion in his lumbar spine, traumatic arthritis, impaired hearing, limited flexion of his thigh, tinnitus, and carpal tunnel syndrome.  The SSA found the Veteran to be disabled beginning January 2005 due to his lumbar spine, cervical spine, carpal tunnel syndrome, and right knee disabilities.  The Board notes that while it is not bound by this SSA determination, it is nevertheless relevant.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (holding that while SSA decisions regarding unemployability are not controlling for purposes of VA adjudication, they are "pertinent" to a determination of a veteran's ability to engage in substantially gainful employment).  

At a February 2005 VA examination, the Veteran reported that he stopped working in January 2005 as a truck driver because he had difficulty climbing around trailers and that his hands, extremities, and shoulders gave him much physical difficulty.  An August 2008 VA medical record reflects that the Veteran retired because he was having trouble with his back and that he had a hard time bending.  The Veteran stated that when he was employed he had a difficult time lifting heavy objects, bending at the waist, going up and down steps, and getting in and out of cabs due to his back, right hip, right knee, and right femur.  He felt unsteady carrying heavy objects and experienced muscle cramps in his right leg when driving.  At a January 2009 VA examination, the Veteran reported he retired due to pain in his hands and back.  At November 2010 VA spine and joint examinations, the Veteran reported retiring due to his spine and joints.  At a November 2010 VA PTSD examination, the Veteran stated he retired due to his neck and back conditions.  In a June 2011 statement, the Veteran indicated he retired early from his job as a truck driver because of pain in his leg and shoulder and loss of strength in his hands, which rendered him unable to secure loads and climb in and out of trucks.

Based on the foregoing, the Board finds that entitlement to SMC at the housebound rate must be denied because the Veteran does not meet the requirement of a single disability rated as 100 percent disabling.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  None of the Veteran's service-connected disabilities are rated as 100 percent disabling.  See id.  Additionally, the evidence also does not reflect that the Veteran's award of TDIU was based on a single disability.  See Bradley, 22 Vet. App. at 293-94.  Rather, the Veteran himself has claimed on several occasions that he left his job due to multiple service-connected disabilities.  Moreover, the SSA found the Veteran to be unemployable due to multiple service-connected disabilities, and a review of the medical evidence of record does not indicate that any of the Veteran's service-connected disabilities, standing alone, render him unemployable.  In making this determination, the Board has considered 38 C.F.R. § 4.16(a)(2), which provides that diseases from common etiology are viewed as one disability for the purpose of determining whether a Veteran meets the schedular requirements for entitlement to TDIU.  In this regard, the Board notes that the Veteran's cervical spine disability and bilateral lower extremity disabilities are secondary to his lumbar spine disability and that his bilateral upper extremity carpal tunnel syndrome and bilateral shoulder disabilities are secondary to his cervical spine disability.  The Board has combined the assigned percentages for these disabilities using the Combined Ratings Table and with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.25, 4.26 (2016).  However, this does not result in a 100 percent disability rating.

Absent a single disability rated as 100 percent disabling and absent evidence that a single service-connected disability renders the Veteran unemployable, SMC at the housebound rate is not warranted.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see also Bradley, 22 Vet. App. at 293-94.  The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Cardiovascular Disorder

In September 2010, the Veteran filed a claim for service connection for a heart condition, which he has claimed as secondary to his service-connected PTSD, his nonservice-connected diabetes mellitus, type II, and exposure to Agent Orange.

Initially, the Board notes that service connection for diabetes mellitus, type II was denied in an April 2011 rating decision.  The Veteran did not file a Notice of Disagreement with that decision and did not submit new and material evidence within one year of notice of that decision; therefore, it is final.  With regard to his claim of exposure to Agent Orange, the record contains an April 2011 VA memorandum indicating that the Joint Services Records Research Center (JSRRC) was not able to verify that the Veteran was exposed to herbicide agents.  The memorandum details research that the JSRRC found no evidence that the Veteran served in Vietnam and that while he did serve aboard the U.S.S. Barry during the Vietnam Era, that ship is not on the list of ships associated with presumptive exposure to herbicide agents.  In March 2011, the RO sent the Veteran a letter requesting that that he provide specific information regarding his alleged exposure to herbicide agents during service.  However, the Veteran did not respond to that letter, and it was not returned as undeliverable.

As discussed previously, the Court vacated and remanded the Board's May 2014 denial of service connection for coronary artery disease with instructions to determine whether service connection for hypertension and hyperlipidemia was warranted and, if so, whether hypertension or hyperlipidemia caused or aggravated coronary artery disease.

In an April 1960 report of medical history, the Veteran denied high or low blood pressure and pain or pressure in his chest.  At an April 1960 enlistment examination, the Veteran's heart and vascular system were normal; his blood pressure reading was 128/76.  January 1963 service treatment records reflect the Veteran was in acute stress due to a right leg injury and was taken to the hospital after he was struck with a torpedo just above the knee on the right thigh.  The Veteran's blood pressure reading was 140/70 and x-rays revealed fractures of both femoral condyles extending into the joint of the right knee.  At his June 1963 separation examination, the Veteran's blood pressure reading was 130/88 and his heart and vascular system were normal.  At a December 1963 VA examination, the Veteran's blood pressure was 150/84.  The Veteran's service treatment records do not show any complaints of or treatment for a heart condition.

The record contains an October 2011 opinion from a VA physician who concluded that the Veteran's coronary artery disease was less likely than not due to his active duty service or secondary to his PTSD.  The physician noted that multiple established cardiovascular risk factors were present prior to the Veteran's diagnosis of coronary artery disease in 2008, to include the male sex, age at diagnosis, hypertension, hyperlipidemia, obstructive sleep apnea, and diabetes mellitus, type II.  The physician also indicated that coronary artery disease is extremely common in the general public, affecting approximately 50 percent of the male population by age forty.  The Veteran's coronary artery disease was formally diagnosed in a usual fashion at age 66 after symptoms had developed (shortness of breath and dyspnea on exertion) during a pre-operative evaluation for spinal surgery.  The physician concluded that the Veteran's coronary artery disease was not caused or aggravated by his PTSD noting that studies which have found an association between PTSD and other medical problems, including cardiovascular disease, have not been performed utilizing randomized controlled clinical trials; therefore, these studies cannot imply a causal link between PTSD and cardiovascular disease.  Given that the Veteran's PTSD was "mild" without history of hospitalization and without current psychological therapy, in addition to the lack of causal scientific evidence linking PTSD to the development or worsening of coronary artery disease, the physician concluded that the Veteran's coronary artery disease had not been aggravated by his PTSD.

In June and September 2015, a VA cardiologist provided medical opinions regarding the Veteran's claims for coronary artery disease, hypertension, and hyperlipidemia.

With regard to coronary artery disease, the cardiologist found no relation between the Veteran's coronary artery disease and his active duty service or his service-connected PTSD.  The cardiologist reasoned that the Veteran had multiple established cardiovascular risk factors present prior to his diagnosis in 2008, such as his age, the male sex, hypertension, obesity, hyperlipidemia, and obstructive sleep apnea.  The cardiologist further reasoned that the Veteran's PTSD was noted as mild at the time of his coronary artery disease diagnosis and that there was no scientific evidence linking PTSD to the development or worsening of coronary artery disease.

Based on the foregoing, the Board finds that service connection for coronary artery disease must be denied.  The Board notes that the Veteran's coronary artery disease was first diagnosed in 2008, approximately 45 years following his separation from active service and that the passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Additionally, two separate medical professionals provided the aforementioned medical opinions and both determined that the Veteran's coronary artery disease was not likely due to his active duty service or secondary to his PTSD.  The medical professionals provided well-reasoned explanations for their findings based on sound medical reasoning and discussed the more likely causes of the Veteran's coronary artery disease.  The Board finds these opinions are highly probative and there are no conflicting medical opinions of record.  Accordingly, service connection for coronary artery disease must be denied.

Turning to hypertension, the evidence of record contains a November 2003 private treatment record which was scanned into the Veteran's VA treatment records; it reflects the Veteran was experiencing headaches and the physician wanted to rule out hypertension, so the Veteran was instructed to check his blood pressure two to three times a week.  VA treatment records dated in 2007 demonstrate the Veteran carried a diagnosis of hypertension.

The cardiologist who provided the June and September 2015 opinions indicated that while it appeared the Veteran's blood pressure was elevated during service, this occurred when he experienced a torpedo explosion resulting in a right leg fracture and that this type of trauma can cause blood pressure to be elevated and is not true hypertension.  The cardiologist further explained that without two elevated readings spaced several weeks apart and not secondary to anything else, one elevated reading does not meet the definition of hypertension.  The cardiologist also found that the Veteran's hypertension was not caused or aggravated by his PTSD because the Veteran's PTSD has been characterized in records as mild and the Veteran has not been hospitalized for his PTSD and does not receive treatment for PTSD.  The cardiologist indicated that there was a lack of evidence to support that mild PTSD contributes to chronic hypertension and found the Veteran's hypertension was more likely due to a combination of multiple other risk factors, including age, male sex, obesity, and obstructive sleep apnea.

Based on the foregoing, the Board finds that service connection for hypertension must be denied.  The earliest evidence of a potential diagnosis of hypertension was in 2003, approximately 40 years following the Veteran's separation from active service, which weighs against his claim.  See Mense, 1 Vet. App. at 356.  Additionally, the record contains adequate medical opinions that the Veteran's hypertension was not likely due to his active duty service or secondary to his PTSD.  The opinions contain well-reasoned explanations for their findings based on sound medical reasoning and include a discussion of the more likely causes of the Veteran's hypertension.  The Board finds these opinions are highly probative, and there are no conflicting medical opinions of record.  Accordingly, service connection for hypertension is not warranted.

With regard to hyperlipidemia, several VA treatment records reflect notations of this finding.  However, this condition is not a disability, per se, for which VA compensation may be awarded.  See Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol are "actually laboratory test results, and are not, in and of themselves, disabilities").  The Veteran's hyperlipidemia is a laboratory-confirmed clinical finding of abnormal blood chemistry characterized by elevated concentrations of any or all of the lipids in the plasma with no diagnosis of an underlying chronic condition.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 891 (32nd ed. 2012).  Although hyperlipidemia may be considered a risk factor in the development of certain diseases, it is not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable.  Further, the term "disability" refers to impairment in earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The evidence does not suggest that the Veteran's hyperlipidemia causes him any impairment of earning capacity.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. at 225.

Based on the foregoing, the Board holds that entitlement to service connection for hyperlipidemia must be denied as a matter of law because it is not a disability for which service connection may be granted.  Even assuming it was, which it is not, the record contains June and September 2015 well-reasoned medical opinions from a VA cardiologist who opined that the Veteran's hyperlipidemia was not due to his active duty service or secondary to his service-connected PTSD.  The examiner provided an adequate explanation for these findings, based on the record, examination, and sound medical reasoning, and addressed the more likely causes of the Veteran's hyperlipidemia.  There are no conflicting medical opinions of record.  Because hyperlipidemia is a laboratory finding and not a disability, service connection must be denied.

In making the above findings, the Board recognizes that the Veteran may sincerely believe that he has a cardiovascular disorder which is due to his active service or secondary to his PTSD.  However, the Veteran's is not competent to make such a finding as this requires specialized medical education, training, and experience, which he has not shown that he possesses.  See 38 C.F.R. § 3.159(a); see also Bostain, 11 Vet. App. at 127; Grottveit, 5 Vet. App. at 93.

The Board acknowledges that the Veteran submitted a number of medical articles in support of his claim, which suggest that there is a link between PTSD/stress and cardiovascular disease as well as a link between PTSD and one's general health.  However, the Board affords these articles little probative weight because they are general in nature, do not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that generally, generic information from a medical website, journal, or treatise is too "general and inconclusive" to establish a medical nexus to a disease or injury) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not constitute competent evidence).

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection for coronary artery disease, hypertension, and hyperlipidemia, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56. 


ORDER

Service connection for erectile dysfunction is denied.

Entitlement to SMC at the housebound rate is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for hyperlipidemia is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


